I dissent from so much of the decision herein as relates to the fixing of the inheritance tax upon the bequest made to The William G. Irwin Foundation. The question involved relates solely to the construction to be given to the language of our own statute. So far as the decisions of other courts which have a bearing upon this question are concerned, I find no substantial preponderance of authority either way.
It seems to me plainly apparent that the alternative conditions expressed in the proviso to subdivision 1 of section 6 were intended to be taken distributively, reddendo singularsingulis. (Sargent v. Shumaker, 193 Cal. 122, 127 [223 P. 972].) The first of such conditions relates to transfers to any society, etc., engaged in or devoted to charitable work. The second relates to transfers in trust for any charitable purpose. This subdivision should, therefore, be read as if it provided at length as follows (eliminating the portions which are foreign to the question here under consideration): "All property transferred . . . to any society, corporation, institution, or association of persons, engaged in or devoted to any charitable . . . work . . . shall be exempt; provided, however, that such society, corporation, institution or association be organized or existing under the laws of this state.
"All property transferred . . . to any person, society, corporation, institution, or association of persons, in trust for or to be devoted to any charitable . . . purpose . . . shall be exempt; provided, however, that the property transferred be limited for use within this state."
The situation which confronted the testatrix, therefore, was that in order to secure the statutory exemption for her proposed bequest she was required to adopt one of two alternatives, either (1) to bequeath the fund to a society, corporation, institution, or association actually engaged in or devoted to a charitable work and which was existing under *Page 380 
the laws of this state, or (2) to bequeath the fund in trust for a charitable purpose limited for use within this state. As the bequest herein does not conform to either of these alternatives, I am of the opinion that it is not entitled to the claimed exemption.
I concur with the majority opinion as to the other two points decided herein.